Title: From George Washington to Major General Lafayette, 19 August 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            My dear Marquis,
            White-plains Augt 19th 78
          
          This Letter will be delivered to you by Monsr Laneville, to whom, I have no doubt, you
            will shew civility, as he appears to me to be a Gentn of sense & science. I hope, however, he will come too late to afford you any
            aid—I say so, because I could wish he may find the work already done, of which, I have
            some hope from Genl Sullivans last Letter.
          I have lately received a horse for you from Colo. Bland, so exceedingly poor that he
            can scarce walk—I have put him into the care of my Groom and have ordered him to use his
            utmost exertions to get him in order for you, but it will be many Months before he can
            be fit for any kind of Service.
          Adieu my dear Marqs may honr & glory attend you—this is the sincere wish of
            your affecte friend
          
            Go: Washington
          
        